     Case 2:20-cv-04284-AB-PD Document 15 Filed 08/10/20 Page 1 of 2 Page ID #:58



 1

 2

 3

 4

 5                                                                        JS-6
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   STEVEN ALLISON,                            Case No.: 2:20-cv-04284-AB-PD
13               Plaintiff,                     Hon. Andre Birotte, Jr.
14       v.                                     ORDER FOR DISMISSAL WITH
                                                PREJUDICE
15   PEDRO BORDENAVE, Trustee
     (created by a Declarant of Trust dated
16   July 12, 1990); CECILE                     Action Filed: May 12, 2020
     BORDENAVE, Trustee (created by a           Trial Date: Not on Calendar
17   Declarant of Trust dated July 12, 1990);
     and Does 1-10,
18
                                Defendants.
19
20

21

22

23

24

25

26

27

28
                                                1
                               ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-04284-AB-PD Document 15 Filed 08/10/20 Page 2 of 2 Page ID #:59



 1
           Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before

 2   it, and being fully advised finds as follows:
 3
           IT IS ORDERED THAT:
 4
           Plaintiff Steven Allison’s (“Plaintiff”) action against Defendants Pedro Bordenave,
 5

 6   Trustee (created by a Declarant of Trust dated July 12, 1990) and Cecile Bordenave,
 7
     Trustee (created by a Declarant of Trust dated July 12, 1990) (“Defendants”) is dismissed
 8
     with prejudice. Each party will be responsible for their own fees and costs.
 9

10

11

12
     Dated: August 10, 2020
13                                                       Hon. Andre Birotte, Jr.
                                                         United States District Judge
14                                                       Central District of California
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               2
                              ORDER FOR DISMISSAL WITH PREJUDICE
